..     -




             OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                AUSTIN
aROVERSELLERS
*rroRNn GLNERIL


Honorable A. C. Ulnborn
M8trlot Attorne
Civil Court8 B LJ ding
Houston, Texu




                           Opl.nlonlo.




                                                        on on the lnter-
                                                      al Code, vhloh nds



                                            r not a jnll matron, lm-
                                            r, 1944, vho 18 entitled
                                            erter the flr8t day Of
                                            rubsequent vaortione @tar
                                           e&h folloving year.


                        88en from tJw Artlole under estinatioh,
                        t entitled to any vac8tlon until Ukr
                        u h r ly   emp lo yed a 8 a   ma tr o n   r0r   l p er io d
       of at 1eMt one year, then 8h8 18 entitled to fifteen
       (15) days vaartlon in ewh year, with pay, 8ubjeot,to the
       8hel'itfhW?ing the right t0 dO8i&DatO the d&y8 UpOn VhiOh
       8he ahall take a v8oatlon. mu the llherlffthe wthor1ty
       to allov the jal1mBtront0t8ke4   erao8tlonprlort~    Bep
       k&Or   1st of my 8Ub8eqUOnt oalendar year 8fter 8h6 hu
       completed one ptp1:'88ervice?"
     .

                                                                             823




          Artlole 1583b. V.A.P.C.,      provides a8 folhw8;

           “Every wmber of th8 8herifr~8     dep8rtwnt w8lgned
     to due M jam,        jrU gurzd, OT jbU mi~On at ~2~~~~
     jail in any olt of more then twenty-five thouaend
     lnhabltants oh 1 b8 alloved fifteen (15 days vaartlon in
     e8.oh sear with pey, not slore than tvo (2 wmbme       to b8 on
     moation at the 8~88 tlm8; provided that th8 pro~i8lon8 of
     th18 Section of this   Aot shall not be applied t0 any SU4h
     jailer, jail guard, OT j&&l matron in any olt o? more than
     twenty-five thousand (25,000) inhabitants, UIJ 088 Such 8lem-
     her ahall haw bcenmgulesly        employed 8,s suoh jailer, jail
     guard, or jail matron for a period of at lea8t one mm.




          "The shsrzfi haViIIg 8UpsrVi8iOn Of the OOUnQ j&I
     8hp31deslgnat8  the day8 uponvhloheaoh    jailer, jail
     guard, or jail matron 8h*u be alloved to be on veoatlan.

          Vhe   ziheriir   hwing   ~8up8r~181on   or   the   oounty   jail
     in any 8uOh ai* vho V1018te8 My plWV181OXi Of th18 htiitle
     ahall be fined Dot 1088 than -80 m11-8  (#lo), IZOZ’I803’9
     th8n One Euudred DO11P8  ($lc@).*

          Itvlll be noted tart by vlrtw of th8 plain provl-
PiOn Of b'tiab 1583b, 0 jti lldX'OX2  at -7 0OUZ-i~ joit in q
city of m%e than tvenQ-fin   thou8rPd  (25,000) lnhablturt8 i8
entitled to 8 vacation eMh y8Or vhen 8aid jail matron h88 been
employed r0r a psricd TZTn8 year.

          !lW term "ye&w" 18 to be OOn8~UOd 88 a “a8hnd8F
year" in the abscnoe of    thing ahtiing adifterentm88ming.
                        ""f088 Dough8 v. Aaolm Plutual Life
Bee the follovLng authorlt
Ins. co., 118 9. W. (26) 643; Bryant Y. State, 97' To%. Cr. R.
11, 260 5. W. 598, 600; Words and %FEUU@I,, Volume 45, pq,y 645,
fmtlcls 23, subdivlsiou 16, V.A.C.S.

          We are unable to find aq lenguqp in Artlola 1583b
to ehov that the Lo&olature  intended a dlf'ferent numuing than
"oe&mdp~ year" vhen It ueed the term 'eaoh ye&'.

          In vlev of the foregoing it is our opinion that a jrU
matron 18 entitled to a vaoation of fifteen (15) tiy8 vhen~8he
has been regulrwlg employed for a ptrlod of one year md a
                                                                            524

Honorable   A.   C.   Winborn,   PW   3



v8tmtion of fifteen (15) d8q8 every "oalendar year" thereaiter.
Or stated in 8nother Way, the jni.lmatron is entitled to 0 vaca-
                     day8 under the feoto presented any tlw
                     that the 8hsl'iffshall de8143Xlb3.
                                           Your8   very    truly

                                      ATTORREY clrammL      OFTEXAB




                                      BY
                                                          John     Reeves